UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three months ended March 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-20600 ZOLTEK COMPANIES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1311101 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3101 McKelvey Road, St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(314) 291-5110 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filer Accelerated Filer X Non-accelerated Filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date:As of May 9, 2013, 34,385,135 shares of Common Stock, $.01 par value, were outstanding. 1 ZOLTEK COMPANIES, INC. INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2013 and September 30, 2012 Consolidated Statements of Operations – Three Months and Six Months Ended March 31, 2013 and 2012 Consolidated Statements of Comprehensive Income – Three Months and Six Months Ended March 31, 2013 and 2012 Consolidated Statement of Changes in Shareholders’ Equity – Six Months Ended March 31,2013 Consolidated Statements of Cash Flows –Six Months Ended March 31, 2013 and 2012 Notes to Consolidated Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II.OTHER INFORMATION Item 1. Legal Proceedings Item 1a. Risk Factors Item 6. Exhibits SIGNATURES EXHIBIT INDEX 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ZOLTEK COMPANIES, INC. CONSOLIDATED BALANCE SHEET (Amounts in thousands, except share data) (Unaudited) March 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $154 and $223 Inventories, net VAT Receivable Other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Current maturities of long-term debt $ Trade accounts payable Accrued expenses and other liabilities Construction payables Total current liabilities Long-term debt Hungarian grant - allowance against future depreciation Deferred tax liabilties Liabilities carried at fair value Total liabilities Commitments and contingencies (See Note 7) Shareholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 50,000,000 shares authorized, 34,381,671 and 34,355,192 shares issued and outstanding at March 31, 2013 and September 30, 2012 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three months ended March 31, Six months ended March 31, Net sales $ Cost of sales Gross profit Application and development costs Selling, general and administrative expenses Operating income Other (expense) income: Interest expense, net ) Gain (loss) on foreign currency transactions ) Other income (expense), net 30 ) ) Loss on liabilities carried at fair value - ) - ) Income from operations before income taxes Income tax (benefit) expense ) Net income $ Basic income per share $ Diluted income per share $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Three months ended March 31, Six months ended March 31, Net income $ Foreign currency translation adjustment ) ) ) Change in unrealized fair value of cash flow hedge, net of tax of $0 41 - 67 - Comprehensive (loss) income $ ) $ $ ) $ 5 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Amounts in thousands) (Unaudited) Total Shareholders’ Equity Common Stock Additional Paid-In Capital Accumulated Other Comprehensive Loss Accumulated Deficit Balance, September 30, 2012 $ ) $ ) Comprehensive (loss) income ) ) Stock option expense Vesting of restricted stock 79 79 Exercise of stock options Difference between compensation and change in liability for restricted stock awards 1 1 Balance, March 31, 2013 $ ) $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Amounts in thousands) (Unaudited) Six months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation Deferred taxes ) - Amortization of financing fees and debt discount 38 - Loss on liabilities carried at fair value - Foreign currency transaction (gain) loss ) Stock compensation expense Loss on disposal of assets - 15 Changes in assets and liabilities: Decrease (increase) in accounts receivable ) Increase in inventories ) ) Increase in other current assets and other assets ) ) Decrease in trade accounts payable ) ) (Decrease) increase in accrued expenses and other liabilities ) Net cash provided by operations Cash flows from investing activities: Purchases of property and equipment ) ) (Decrease) increase in construction payables (5 ) Net cash used in investing activities ) ) Cash flows from financing activities: Payment of financing fees - ) Proceeds from exercise of stock options 4 Repayment of credit lines - ) Borrowings of notes payable - Repayment of notes payable ) - Cash settlement of restricted shares - ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 7 ZOLTEK COMPANIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.ORGANIZATION AND BASIS OF PRESENTATION Zoltek Companies, Inc. is a holding company, which operates through wholly-owned subsidiariesZoltek Corporation, Zoltek Zrt., Zoltek de Mexico SA de CV, Zoltek de Occidente SA de CV, Engineering Technology Corporation (“Entec Composite Machines”), Zoltek Properties, Inc., and Zoltek Automotive, LLC. Zoltek Corporation (“Zoltek”) develops, manufactures and markets carbon fibers and related products, including carbon fibers preimpregnated with resin known as “prepreg,” and technical fibers in the United States. Carbon fibers are a low-cost but high performance reinforcement for composites used as the primary building material in everyday commercial products. Technical fibers are an intermediate product used in heat- resistant applications such as aircraft brakes. Zoltek Zrt. is a Hungarian subsidiary that manufactures and markets carbon fibers and technical fibers and manufactures acrylic fiber precursor raw material used in production of carbon fibers and technical fibers. Zoltek de Mexico SA de CV and Zoltek de Occidente SA de CV are Mexican subsidiaries that manufacture carbon fibers and precursor raw material. Entec Composite Machines manufactures and markets filament winding and pultrusion equipment used in the production of large volume composite parts. The Company’s primary sales markets are in Europe and the United States; however, the Company has an increasing presence in Asia. Unless the context otherwise indicates, references to the “Company” are to Zoltek Companies, Inc. and its subsidiaries. Certain amounts have been reclassified to conform to the current year presentation. Basis of Presentation The accompanying condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2012, which includes consolidated financial statements and notes thereto. In the opinion of management, all normal recurring adjustments and estimates considered necessary for a fair presentation have been included. The results of operations of any interim period are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim condensed consolidated financial statements include the accounts and transactions of the Company and its wholly-owned subsidiaries. Adjustments resulting from the currency translation of financial statements of the Company’s foreign subsidiaries are reflected as “Accumulated other comprehensive loss” within shareholders’ equity. Gains and losses from foreign currency transactions are included in the condensed consolidated statements of operations as “Other income (expense).” All significant inter-company transactions and balances have been eliminated in consolidation. Adoption of New Accounting Standards In February 2013, the FASB issued ASU No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. Under this standard, entities are required to disclose additional information with respect to changes in accumulated other comprehensive income (“AOCI”) balances by component and significant items reclassified out of AOCI. Expanded disclosures for presentation of changes in AOCI involve disaggregating the total change of each component of other comprehensive income (loss) as well as presenting separately for each such component the portion of change in AOCI related to (1) amounts reclassified into income and (2) current-period other comprehensive income. The ASU is effective for fiscal years, and interim periods within those years, beginning on or after December 15, 2012 (the Company’s current fiscal year ending September 30, 2013), with early adoption permitted.The Company does not expect the adoption of ASU 2013-02 to have a material impact on the Company’s consolidated financial statements. 8 2.INVENTORIES Inventories, net of reserves, consist of the following (in thousands): March 31, September 30, Raw materials $ $ Work-in-process Finished goods Consigned inventory Supplies and other $ $ Inventories are valued at the lower of cost or market and are removed from inventory under the first-in-first-out method (“FIFO”). Cost of inventory includes material, labor and overhead. The Company recorded inventory valuation reserves of $0.7 million and $0.4 million as of March 31, 2013 and September 30, 2012, respectively, to reduce the carrying value of inventories to a net realizable value. Consigned inventory represents contractually required finished goods inventory levels for certain key customers physically located at customer sites.If future demand or market conditions are less favorable than the Company’s projections, additional inventory write-downs may be required and would be reflected in cost of sales on the Company’s statement of operations in the period in which the determination is made. 3. SEGMENT INFORMATION The Company’s strategic business units are based on product lines which are comprised of three reportable segments: carbon fibers, technical fibers and corporate/other products. The carbon fibers segment manufactures commercial carbon fibers used as reinforcement material in composites and related products, including prepregs and equipment used to manufacture composite products. The technical fibers segment manufactures oxidized acrylic fibers and specialty carbon fibers used to manufacture aircraft brake pads and for heat/fire barrier applications. These two segments also facilitate development of product and process applications to increase the demand for carbon fibers and technical fibers. The carbon fibers and technical fibers segments’ production facilities are located geographically in the United States, Hungary and Mexico. The remaining business represented in the corporate/other products segment relates to water treatment and electrical services provided by the Hungarian operations and costs associated with the corporate headquarters. 9 Management evaluates the performance of its segments on the basis of operating income (loss)contribution. The following tables present financial information on the Company’s segments as of March 31, 2013 and September 30, 2012, and for the three and six months ended March 31, 2013 and 2012 (in thousands): Three months ended March 31, 2013 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit 16 Operating income (loss) ) Depreciation Capital expenditures Three months ended March 31, 2012 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit 4 Operating income (loss) ) Depreciation Capital expenditures 44 Six months ended March 31, 2013 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit Operating income (loss) ) Depreciation Capital expenditures Six months ended March 31, 2012 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales Gross profit 59 Operating income (loss) ) Depreciation Capital expenditures Total Assets Carbon Fibers Technical Fibers Corporate/ Other Total March 31, 2013 $ September 30, 2012 $ 4.EARNINGS PER SHARE In accordance with Accounting Standards Codification (“ASC”) 260, the Company has evaluated its diluted income per share calculation. The Company had outstanding stock compensation at March 31, 2013 and outstanding warrants and stock compensation at March 31, 2012 which were not included in the determination of diluted income per share because these shares were anti-dilutive. 10 The following is the diluted impact of the stock options on net income per share for the three and six months ended March 31, 2013 and 2012, respectively, (in thousands, except per share amounts): Three months ended March 31, Six months ended March 31, Numerators: Net income $ Denominators: Average shares outstanding – basic Impact of stock options 48 77 37 Average shares outstanding – diluted Basic income per share $ Diluted income per share $ 5.FINANCING TRANSACTIONS HUNGARIAN GRANT The Hungarian government has pledged a grant of 2.9billion HUF to Zoltek’s Hungarian subsidiary, which translated at the March 31, 2013 exchange rate, is approximately $12.2 million. The grant is intended to provide a portion of the capital resources to modernize the subsidiary’s facility, establish a research and development center, and support buildup of manufacturing capacity of carbon fibers. As of March 31, 2012, Zoltek’s Hungarian subsidiary has received approximately 2.6 billion HUF ($10.9 million) in grant funding. These funds have been recorded as a liability on the Company’s consolidated balance sheet. The liability is being amortized over the life of the assets procured by the grant funds, offsetting the depreciation expense from the assets into which the proceeds of the grant are invested. The Company has presented bank guarantees amounting to 120% of the amount of the grant as received. The Company may be required to repay all or a portion of the grant if, among other things, the Hungarian subsidiary: fails to obtain revenue targets; fails to employ an average annual staff of at least 1,200 employees; fails to utilize regional suppliers for at least 45% of its purchases; fails to obtain consent from the Hungarian government prior to selling assets created with grant funds; fails to use grant funds in accordance with the grant agreement; fails to provide appropriate security for the grant; makes or made an untrue statement or supplies or supplied false data in the grant agreement, grant application or during the time of the grant; defaults on its obligations by more than 30 days; withdraws any consents it gave in the grant agreement; or causes a partial or complete failure or hindrance of the project that is the subject of the grant. These targets must be achieved during a five-year measurement period from October 2013 to October 2018. As of March 31, 2013, the Hungarian subsidiary had fewer than 900 employees. Although there can be no assurance, the Company anticipates it will comply with the requirements of the grant agreement when the measurement period begins. The Company is currently evaluating several alternatives to satisfy these covenants.If Zoltek Zrt. is unable to comply with them or obtain an amendment of the requirements, it would be required to pay back all or a portion of the grant funds, which could have a material adverse effect on our future revenues and business, results of operations, financial condition or cash flow. FINANCING ACTIVITY Hungarian Financing On June 15, 2012, Zoltek Zrt. completed an amended credit facility with Raiffeisen Bank Zrt. (the “Lender”) pursuant to which Zoltek Zrt. and the Lender entered into a Credit Facility Agreement, dated as of June 1, 2012, and a Restated and Amended Uncommitted Credit Line Agreement, dated as of June 1, 2012. Under the credit facility, the Lender agreed to provide Zoltek Zrt.: (1) a term facility in the maximum amount of 13.6 million EUR ($17.4 million at the March 31, 2013 exchange rate) (the “Term Facility”); and (2) a multicurrency revolving credit facility in the amount of up to 1.12 billion HUF ($4.7 million at the March 31, 2013 exchange rate) (the “Revolving Facility”). The Term Facility is a five-year term loan and bears interest at 4.17% per annum. Principal under the Term Facility is payable semi-annually in equal installments. The Revolving Facility is a revolving credit facility that expires on May 30, 2013 and has a total commitment of 1.12 billion HUF subject to a borrowing base. In addition to the Term Facility and the Revolving Facility, Zoltek Zrt. has obtained from the Lender a bank guaranty in the amount of HUF 3.48 billion ($14.6 million at the March 31, 2013 exchange rate) as required by the Hungarian government grant. The obligations of Zoltek Zrt. under this credit facility are guaranteed by the Company. This credit facility contains representations and warranties, and a requirement that Zoltek Zrt. maintain a minimum current asset ratio and minimum annual EBITDA, in addition to other covenants. The Company was in compliance with all covenants as of March 31, 2013. Zoltek Zrt. had previously maintained a credit facility with the Lender, which expired May 30, 2012 and the facility was replaced with the new facility. As of March 31, 2013, the Company had borrowed $15.7 million under this new credit facility. 11 U.S. Financing On March 30, 2012, Zoltek Companies, Inc. entered into a $10 million term loan with Enterprise Bank & Trust (the “Enterprise Loan”) secured by the real property associated with its facilities in the St. Louis, Missouri area. The Enterprise Loan is a seven-year term loan maturing March 30, 2019. Principal of the Enterprise Loan is payable monthly with a balloon payment due at maturity. The Enterprise Loan bears interest at an annual rate equal to one-month LIBOR plus 3%. The Company contemporaneously entered into a swap agreement that fixes the interest rate on the Enterprise Loan at 4.75% per annum. The loan agreement contains representations and warranties, and a requirement that the Company, on a consolidated basis, maintain minimum fixed charge coverage and leverage ratios, in addition to other covenants. The Company was in compliance with all covenants as of March 31, 2013. As of March 31, 2013, the principal balance of this term loan was $9.4 million. The Company primarily utilized the proceeds of the Enterprise Loan to repay all outstanding balances under the Company's former revolving credit facility with its former U.S. bank; the refinanced borrowings had been incurred in connection with the purchase of our St. Peters, Missouri plant. On April 27, 2012, the Company entered into a $15 million revolving credit agreement with JPMorgan Chase, N.A., with annual interest based on LIBOR plus 2.5%, adjusted monthly. The revolving credit facility is subject to a borrowing base and financial covenants and expires on April 27, 2015. The Company was in compliance with all covenants as of March 31, 2013. As of March 31, 2013, the Company had no borrowings under this revolving credit agreement. The Company had no borrowings under credit lines as of both March 31, 2013 and September 30, 2012. The Company’s long-term debt consists of the following (amounts in thousands): March 31, September 30, US term loan $ $ Hungarian term facility Total long-term debt including current maturities $ $ Less:amounts payable within one year ) ) Total long-term debt, less current maturities $ $ 6.STOCK COMPENSATION EXPENSE The Company maintains long-term incentive plans that authorize the Board of Directors or its Compensation Committee (the “Committee”) to grant key employees, officers and directors of the Company incentive or nonqualified stock options, stock appreciation rights, performance shares, restricted shares and performance units. The Committee determines the prices and terms at which awards may be granted along with the duration of the restriction periods and performance targets. All issuances are granted out of shares authorized, as the Company has no treasury stock. Stock option awards During fiscal 2012 the Company awarded performance-based based stock options with separate performance conditions in fiscal years 2012, 2013, and 2014, to named executive officers and other key employees. The Company recognizes compensation expense related to each separate service period during the respective period. As of March 31, 2013 the maximum number of performance-based options available to vest subject to certain operating performance targets is685,000 and subject to the performance measures in a given fiscal year. During fiscal 2013, the Company granted stock options to purchase a total of 30,000 shares of common stock with a vesting period of one to two years to certain key employees.Additionally, the Company granted stock options to purchase a total of 37,500 shares of common stock to our directors which vested immediately at time of grant. 12 The following table summarizes information for options currently outstanding and exercisable at March 31, 2013: Options Outstanding Range of Exercise Prices Number Wtd. Avg. Remaining Life (years) Wtd. Avg. Exercise Price Aggregate Intrinsic Value - 7 $ $ - 6 - 4 4 - - $ Options Exercisable Range of Exercise Prices Number Wtd. Avg. Remaining Life (years) Wtd. Avg. Exercise Price Aggregate Intrinsic Value - 6 $ $ - 3 - 4 4 - - $ The fair value of each option grant is estimated on the date of the grant using the Black-Scholes option-pricing model with the following weighted average assumptions: Assumptions Fiscal 2013 Fiscal 2012 Fiscal 2011 Expected life of option (years) 3
